Citation Nr: 1526610	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-37 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant (Veteran) served on active duty from February 1957 to February 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The appellant asserts that service connection for bilateral hearing loss is warranted due to service incurrence.  He states that he had a military occupational specialty (MOS) as a jet engine mechanic and trained on B52 engines on the flight lines.  He also stated that he worked on airplanes while they were running.   

At the outset, it is important to note that the appellant's service personnel and service treatment records are unavailable.  In response to the request for his service records, the National Personnel Records Center (NPRC) indicated that these records were "fire related," meaning that they were most likely destroyed in a fire that occurred at the NPRC in St. Louis, Missouri, in July 1973.  The Board notes when service records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, because the appellant's service records are not available, VA has a heightened duty to assist in the present case.  

A review of the record reveals that the appellant underwent an audiologic examination at Aurora Advanced Health Care in September 2012.  The audiology report indicated that the appellant was referred by a physician, but the referral letter was not associated with the report.  Additionally, a "checked" statement on the audiology examination stated "to see the report."  There was no attached report with the examination findings.  The audiologist only made an indication that the appellant was a jet engine mechanic from 1957 to 1961.  If there is a referral from the appellant's doctor and/or a report to accompany the audiology examination, this should be obtained by the AOJ.  

Additionally, the appellant underwent a VA audiology examination in  January 2013.  At that time, the examiner opined that she could not provide a medical opinion regarding the appellant's hearing loss without resorting to speculation.  She stated that the appellant's claims file was unavailable for review as it was fire-related.  In the absence of a thorough review of the appellant's service medical records, according to the examiner, there was no way of knowing if the appellant's hearing loss was pre-existing, or occurred during or after service.  She did relate that the appellant had active service in 1961 and the first documentation of hearing loss was in September 2012.  

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically-sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, the VA examiner did not address the appellant's assertion that his hearing loss began in service and continued since that time, nor did she address the appellant's MOS as a jet engine mechanic and work on the flight line and that inservice noise exposure has already been conceded by VA.  As such, the opinion rendered in January 2013 is inadequate for VA purposes.  See 38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's Veterans Benefits Management System (VBMS) file any additional medical treatment records, from VA or otherwise, that may have come into existence since the time the VBMS file was last updated by the AOJ.  The AOJ should inform the appellant if he has any other evidence, such as buddy statements from those who knew him in service, or family statements as to the onset of his hearing loss, any work-related examinations regarding his hearing, or any other medical evidence as to the etiology of his hearing loss, he should submit that evidence to the AOJ.   

2.  Following completion of the above, the AOJ shall schedule a VA audiological examination so as to assess the nature and etiology of any currently-diagnosed or previously demonstrated hearing loss.  The VBMS file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner should indicate whether it is at least as likely as not (a 50 percent probability or greater) that any hearing loss is related to the appellant's military service to include exposure to loud noises as a jet engine mechanic.  The appellant must address the appellant's contentions that he has had hearing loss since service, and consider his MOS as a jet engine mechanic and work on the flight line with jets running.  VA has conceded a high probability of hazardous noise exposure during service due to the Veteran's MOS as a jet aircraft mechanic.

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

